Case 1:13-cv-03363-CMA-KMT Document 291 Filed 07/29/21 USDC Colorado Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


   Civil Action No. 13-cv-03363-CMA-KMT

   SECURITIES AND EXCHANGE COMMISSION,

         Plaintiff,

   v.

   JESSE W. ERWIN, JR., and
   LEWIS P. MALOUF,

         Defedants,

   DANIEL SCOTT CODDINGTON,

         Relief Defendant.


    ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AGAINST
                     DEFENDANT JESSE W. ERWIN, JR.


         This matter is before the Court on Plaintiff’s Motion for Summary Judgment

   Against Jesse W. Erwin, Jr. (Doc. # 240), wherein the Securities and Exchange

   Commission (the “Commission”) moves for summary judgment against Defendant

   Jesse W. Erwin, Jr., on all claims against him. Mr. Erwin failed to respond to the Motion.

   For the following reasons, the Motion is granted.

                                    I.     BACKGROUND

         In December 2013, the Commission filed this civil action against thirteen

   defendants and five relief defendants based on their respective roles in fraudulently

   inducing more than 30 investors to transfer approximately $18 million in cash and

                                               1
Case 1:13-cv-03363-CMA-KMT Document 291 Filed 07/29/21 USDC Colorado Page 2 of 11




   approximately $11.4 million in collateralized mortgage obligations (“CMOs”) to entities

   controlled by Mr. Erwin and his co-defendant Daniel Dirk Coddington. In reality, only 60-

   to 70% of the money Mr. Coddington and Mr. Erwin received from investors was used to

   purchase CMOs. They diverted, on average, approximately 30% of the investors’ funds

   for their own personal use and for purposes other than for purchasing CMOs. See (Doc.

   # 241 at 8–27 (Erwin Plea Agreement)).

          In October 2015, as this case neared the end of discovery, Mr. Coddington and

   Mr. Erwin were indicted on two counts of securities fraud and thirteen counts of wire

   fraud stemming from the conduct alleged in this action. See United States v. Daniel Dirk

   Coddington and Jesse W. Erwin, Jr., No. 15-cr-00383-RBJ (D. Colo., filed Oct. 5, 2015).

   Ultimately, Mr. Erwin pled guilty to one count of securities fraud, in violation of 15 U.S.C.

   §§ 78j(b) and 78ff and 17 C.F.R. § 240.10b-5, and one count of wire fraud, in violation

   of 18 U.S.C. § 1343. He was sentenced to 58 months of imprisonment. Mr. Coddington

   was convicted at trial on all counts, but his conviction was later reversed on the basis

   that he died while his appeal was pending.

          The Commission filed the instant Motion for Summary Judgment on August 31,

   2020. (Doc. # 240.) On September 17, 2020, Mr. Erwin moved for an extension of time

   to file a response to the Motion, which this Court granted. (Doc. ## 247, 255.) Pursuant

   to the Court’s Order on Mr. Erwin’s motion for extension of time, Mr. Erwin’s response

   was due on or before October 5, 2020. (Doc. # 255.) However, no response to the

   Motion was ever filed.




                                                 2
Case 1:13-cv-03363-CMA-KMT Document 291 Filed 07/29/21 USDC Colorado Page 3 of 11




                                   II.    LEGAL STANDARDS

          Summary judgment is warranted when “the movant shows that there is no

   genuine dispute as to any material fact and the movant is entitled to judgment as a

   matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” if it is essential to the proper

   disposition of the claim under the relevant substantive law. Wright v. Abbott Labs., Inc.,

   259 F.3d 1226, 1231–32 (10th Cir. 2001). A dispute is “genuine” if the evidence is such

   that it might lead a reasonable jury to return a verdict for the nonmoving party. Allen v.

   Muskogee, Okl., 119 F.3d 837, 839 (10th Cir. 1997). When reviewing a motion for

   summary judgment, a court must view the evidence in the light most favorable to the

   non-moving party. See id. However, conclusory statements based merely on conjecture,

   speculation, or subjective belief do not constitute competent summary judgment

   evidence. Bones v. Honeywell Int’l, Inc., 366 F.3d 869, 875 (10th Cir. 2004).

          The moving party bears the initial burden of demonstrating the absence of a

   genuine dispute of material fact and entitlement to judgment as a matter of law. Id. In

   attempting to meet this standard, a movant who does not bear the ultimate burden of

   persuasion at trial does not need to disprove the other party’s claim; rather, the movant

   need simply point out to the Court a lack of evidence for the other party on an essential

   element of that party’s claim. Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 671 (10th

   Cir. 1998) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)).

          Once the movant has met its initial burden, the burden shifts to the nonmoving

   party to “set forth specific facts showing that there is a genuine issue for trial.” Anderson

   v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986). The nonmoving party may not simply


                                                  3
Case 1:13-cv-03363-CMA-KMT Document 291 Filed 07/29/21 USDC Colorado Page 4 of 11




   rest upon its pleadings to satisfy its burden. Id. Rather, the nonmoving party must “set

   forth specific facts that would be admissible in evidence in the event of trial from which a

   rational trier of fact could find for the nonmovant.” Adler, 144 F.3d at 671. Stated

   differently, the party must provide “significantly probative evidence” that would support a

   verdict in his favor. Jaramillo v. Adams Cty. Sch. Dist. 14, 680 F.3d 1267, 1269 (10th

   Cir. 2012). “To accomplish this, the facts must be identified by reference to affidavits,

   deposition transcripts, or specific exhibits incorporated therein.” Id.

                                      III.    DISCUSSION

          In its Motion, the Commission moves for summary judgment on both of its claims

   against Mr. Erwin—i.e., its Second Claim for Relief for fraud in violation of Section 10(b)

   of the Securities Exchange Act of 1934 (“Exchange Act”) and Rule 10b-5 thereunder,

   and its Third Claim for Relief for fraud in violation of Section 17(a) of the Securities Act

   of 1933 (“Securities Act”). The Commission also moves the Court to enjoin Mr. Erwin

   from future violations of those provisions, to order disgorgement of Mr. Erwin’s ill-gotten

   gains of $1,452,409.62, plus prejudgment interest of $554,222.27, and to deem Mr.

   Erwin’s disgorgement and prejudgment interest obligations satisfied by the

   $18,021,669.74 restitution order entered against him in the related criminal action.

          The Court notes at the outset that Mr. Erwin failed to file a response to the instant

   Motion for Summary Judgment, despite the continuance granted by this Court. In so

   doing, Mr. Erwin waived the right to file a response and confesses all facts asserted and

   properly supported in the Commission’s Motion for Summary Judgment. Murray v. City

   of Tahlequah, Okl., 312 F.3d 1196, 1199 (10th Cir. 2002). When a nonmoving party fails


                                                 4
Case 1:13-cv-03363-CMA-KMT Document 291 Filed 07/29/21 USDC Colorado Page 5 of 11




   to respond to a motion for summary judgment, the district court may grant the motion

   only after “first examining the moving party's submission to determine [whether] it has

   met its initial burden of demonstrating that no material issues of fact remain for trial and

   the moving party is entitled to judgment as a matter of law.” Id. As the Court concludes

   herein that the Commission has met its initial burden, the Court grants the Motion for

   Summary Judgment.

   A.     LIABILITY

          For the following reasons, the Court concludes that summary judgment is

   warranted on the Commission’s Second and Third Claims for Relief because Mr.

   Erwin’s admissions of securities fraud in his Plea Agreement and Statement of Facts

   Relevant to Sentencing (“Plea Agreement”) in United States v. Erwin, Case No. 15-cr-

   00383-RBJ-2, establish his violations of Section 10(b) of the Exchange Act, Rule 10b-5

   thereunder, and Section 17(a) of the Securities Act. 1




   1
     The doctrine of collateral estoppel provides that a prior judgment “precludes litigation [in a
   second suit] of issues actually litigated and necessary to the outcome of the first action.”
   Parklane Hosiery Co v. Shore, 439 U.S. 322, 327 n.5 (1979). “It is well established that a prior
   criminal conviction may work as estoppel in favor of the Government in a subsequent civil
   proceeding.” Emich Motors Corp. v. General Motors Corp., 340 U.S. 558, 568 (1951); see also
   Klein v. Commissioner of Internal Revenue, 880 F.2d 260 (10th Cir. 1989). Indeed, summary
   judgment on the basis of collateral estoppel in Commission civil enforcement actions is routinely
   granted based upon a criminal conviction for the same conduct. See, e.g., SEC v. Gruenberg,
   989 F.2d 977 (8th Cir. 1993); SEC v. Freeman, 290 F. Supp. 2d 401, 405-06 (S.D.N.Y. 2003);
   Smith v. SEC, 129 F.3d 356, 362 (6th Cir. 1997); SEC v. Bilzerian, 29 F.3d 689 (D.C. Cir. 1994).
   Upon review of the Motion, the case file, and the Plea Agreement, the Court finds that Mr. Erwin
   would be collaterally estopped from relitigating his admissions in the criminal action because (1)
   Mr. Erwin was a party to the prior litigation; (2) the issues presented in this case are in
   substance the same as those resolved in the earlier litigation; (3) the controlling facts or legal
   principles have not changed significantly since the earlier judgment; and (4) no special
   circumstances warrant an exception to the normal rules of preclusion. See Klein, 880 F.2d at
   262–63 (citing Montana, 440 U.S. 147, 153–55 (1979)).

                                                   5
Case 1:13-cv-03363-CMA-KMT Document 291 Filed 07/29/21 USDC Colorado Page 6 of 11




          1.     Violation of 10(b) of the Exchange Act and Rule 10b-5

          To prove a claim under Section 10(b) of the Exchange Act and Rule 10b-5

   thereunder, the Commission must demonstrate that the defendant, with scienter, in

   connection with the purchase or sale of securities, by the use of means or

   instrumentalities of interstate commerce or of the mails, directly or indirectly: (a)

   employed a device, scheme or artifice to defraud; (b) made an untrue statement of

   material fact or omitted to state a material fact necessary in order to make the

   statements made, in the light of the circumstances under which they were made, not

   misleading; or (c) engaged in an act, practice or course of business which operated or

   would operate as a fraud or deceit upon purchasers of securities. 15 U.S.C. § 78j(b), 17

   C.F.R. § 240.10b-5.

          In pleading guilty to securities and wire fraud, Mr. Erwin admitted that he

   intentionally operated a fraud, obtained money or property by means of untrue

   statements of material fact, and used interstate commerce to do so. He admitted, in

   relevant part, as follows:

          At all relevant times, the investments in the CMO Loan Program offered and
          sold by defendant ERWIN and co-defendant CODDINGTON constituted
          “securities” in the form of an investment contract. At all relevant times, co-
          defendant CODDINGTON and defendant ERWIN solicited money for the
          purchase of CMOs, which were securities in the form of bonds.

          On April 19, 2011, defendant ERWIN sent to a principal of the Entity
          Investor a letter that falsely stated, “Mr. Daniel Coddington has an earned
          reputation for excellence and veracity of the highest nature in the financing
          world from which he operates.... He does what he says he will do and he
          does it without excuses or complaint.” Based on his participation in the failed
          CMO Trade Program, defendant ERWIN knew that these statements about
          co-defendant CODDINGTON were false.


                                                 6
Case 1:13-cv-03363-CMA-KMT Document 291 Filed 07/29/21 USDC Colorado Page 7 of 11




                                            ***
         On April 20, 2011, in furtherance of the securities fraud scheme, co-
         defendant CODDINGTON and defendant ERWIN both signed a “Non
         Recourse Loan Agreement” with S.T. on behalf of the Entity Investor in
         which S.T. agreed to provide $4,500,000 to Golden Summit for the purpose
         of participating in the CMO Loan Program. This agreement constituted the
         sale of a security.

         On April 20, 2011, co-defendant CODDINGTON and defendant ERWIN
         both signed another “Non Recourse Loan Agreement” with K.C. on behalf
         of the Entity Investor in connection with the CMO Loan Program. Both of
         these “Non Recourse Loan Agreements” [signed by Erwin and Coddington]
         falsely guaranteed the Entity Investor’s $4,500,000 principal investment
         required under each loan agreement for a total of $9,000,000. In fact, at the
         time co-defendant CODDINGTON and defendant ERWIN signed the
         agreements with the Entity Investor, co-defendant CODDINGTON and
         defendant ERWIN had no intention of returning the Entity Investor’s
         $9,000,000 principal investment under any circumstance. Additionally, both
         of these “Non Recourse Loan Agreements” with the Entity Investor falsely
         stated that, once the Entity Investor’s money was received into an account
         controlled by CODDINGTON or ERWIN, the purchase of the CMOs would
         occur in approximately one banking day. The agreements further falsely
         stated that the funding process for the loan on the CMO’s would take
         approximately three banking days from the time the CMOs were obtained.

         In connection with the securities fraud scheme, co-defendant
         CODDINGTON and defendant ERWIN used, and caused other[s] to use,
         the mail and interstate wires, including emailing both the “Non Recourse
         Loan Agreements” from Colorado to the Entity Investor, which was located
         in Georgia.

         Of the $9,000,000 Golden Summit received from the Entity Investor, co-
         defendant Coddington and defendant ERWIN spent only approximately
         $6.2 million on purchasing CMOs. They diverted the remained of the money
         for their personal use and for purposes other than for purchasing CMOs.

   (Doc. # 241 at 20–22.)

         As set forth above, Mr. Erwin’s Plea Agreement establishes each of the elements

   of a Section 10(b) and Rule 10b-5 claim. Accordingly, the Court finds that the

   Commission has met its burden of demonstrating that no genuine issues of material fact


                                               7
Case 1:13-cv-03363-CMA-KMT Document 291 Filed 07/29/21 USDC Colorado Page 8 of 11




   remain for trial, it is entitled to judgment as a matter of law, and summary judgment on

   this claim is appropriate.

          2.     Violation of Section 17(a) of the Securities Act

          To prove a claim under Section 17(a), the Commission must show that the

   defendant, with scienter, in the offer or sale of securities, by the use of means or

   instruments of transportation or communication in interstate commerce, or by the use of

   the mails, directly or indirectly: (1) employed a device, scheme or artifice to defraud; or

   (2) obtained money or property by means of any untrue statement of a material fact or

   any omission to state a material fact necessary in order to make the statements made,

   in light of the circumstances under which they were made, not misleading; or (3)

   engaged in a transaction, practice, or course of business which operates or would

   operate as a fraud or deceit upon the purchaser.

          As with the Section 10(b) and Rule 10b-5 claim, the Court finds that the foregoing

   admissions from Mr. Erwin’s Plea Agreement also establish each of the elements of a

   Section 17(a) claim. (Doc. # 240 at 22.) Accordingly, summary judgment is appropriate

   on this claim as well.

   B.     DISGORGEMENT

          The Court has authority to order disgorgement under Section 21(d)(5) of the

   Exchange Act, 15 U.S.C. § 78u(d)(5). In Liu v. SEC, 140 S. Ct. 1936, 1940 (2020), the

   Supreme Court affirmed a district court’s authority to order disgorgement under Section

   21(d)(5) “that does not exceed a wrongdoer’s net profits and is awarded for victims.”

   The Court stated that the “equitable nature of the profits remedy generally requires the


                                                8
Case 1:13-cv-03363-CMA-KMT Document 291 Filed 07/29/21 USDC Colorado Page 9 of 11




   SEC to return a defendant’s gains to wronged investors for their benefit,” joint and

   several liability for disgorgement must comport with equitable principles, and

   disgorgement must be limited to a defendant’s net profits, excluding legitimate

   expenses. Id. at 1948–50.

          The Commission has set forth, in the Declaration of Kerry Matticks, that Mr.

   Erwin received a net profit of $1,452,409.62 in connection with the fraud perpetrated on

   Golden Summit’s investors. (Doc. # 241 at 6.) It seeks disgorgement of Mr. Erwin’s net

   profits but requests that the disgorgement be deemed satisfied by the higher restitution

   amount, $18,021,669.74, ordered in the criminal action against him. See (id. at 45

   (Amended Judgment)).

          The Court finds that the disgorgement award requested by the Commission in

   this case is consistent with Liu. Specifically, the Court finds that ordering disgorgement

   in the amount of $1,452,409.62, and deeming that obligation to be subsumed within the

   existing restitution order, is consistent with the principles that disgorgement must not

   “exceed a wrongdoer’s net profits” and that a wrongdoer should not be required to give

   up his unjust gains twice. See Liu, 140 S. Ct. at 1943; see also SEC v. Palmisano, 135

   F.3d 860, 863 (2d Cir. 1998) (“Defendant is only required to give back the proceeds of

   his securities fraud once.”). However, the Court declines to deem the obligation

   “satisfied,” as there is no indication that Mr. Erwin has paid down his $18,021,669.74

   restitution obligation against him.




                                                9
Case 1:13-cv-03363-CMA-KMT Document 291 Filed 07/29/21 USDC Colorado Page 10 of 11




    C.    PREJUDGMENT INTEREST

          Generally, disgorgement includes prejudgment interest to ensure that

    wrongdoers do not profit from their illegal conduct. SEC v. Manor Nursing Ctrs., Inc.,

    458 F.2d 1082, 1105 (2d Cir. 1972); SEC v. Cross Fin. Servs., 908 F. Supp. 718, 734

    (C.D. Cal. 1995). In this case, the Commission moves the Court to order Mr. Erwin to

    pay prejudgment interest on the disgorgement award of $1,452,409.62 for the period of

    December 31, 2011, a date by which Mr. Erwin had received his net profits from the

    fraud, to July 1, 2021. See (Doc. # 241 at 6–7, 47–48). Upon consideration of the

    Motion, the case file, and the facts and circumstances before the Court, the Court

    agrees that an award of prejudgment interest is appropriate in this case.

          Calculating prejudgment interest at the rate used by the Internal Revenue

    Service for the underpayment of federal income tax as set forth in 26 U.S.C. §

    6621(a)(2), the amount of prejudgment interest owed by Mr. Erwin is $554,222.27. (Id.)

    Thus, Mr. Erwin owes a total amount of $2,006,631.89 in disgorgement and

    prejudgment interest in connection with this case, but this amount is subsumed within

    Mr. Erwin’s outstanding $18,029,664.74 restitution obligation. See Liu, 140 S. Ct. at

    1943 (explaining disgorgement must not “exceed a wrongdoer’s net profits”).

                                     IV.    CONCLUSION

          For the foregoing reasons, it is ORDERED as follows:

              •   Plaintiff’s Motion for Summary Judgment Against Jesse W. Erwin, Jr.

                  (Doc. # 240) is GRANTED;

              •   summary judgment shall enter in favor of Plaintiff Securities and Exchange


                                                10
Case 1:13-cv-03363-CMA-KMT Document 291 Filed 07/29/21 USDC Colorado Page 11 of 11




                Commission and against Defendant Jesse W. Erwin, Jr., on Plaintiff’s

                Second Claim for Relief for fraud in violation of Section 17(a) of the

                Securities Act, 15 U.S.C. § 77q(a), and Plaintiff’s Third Claim for Relief for

                fraud in violation of Section 10(b) and Rule 10b-5 of the Exchange Act, 15

                U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5;

            •   Mr. Erwin is hereby ENJOINED from further violations of the securities

                laws; and

            •   Mr. Erwin is ORDERED to pay $1,452,409.62 in disgorgement and

                $554,222.27 in prejudgment interest, but this obligation is subsumed

                within Mr. Erwin’s existing restitution obligation in the related criminal

                action—United States v. Erwin, Case No. 15-cr-00383-RBJ-2.


         DATED: July 29, 2021

                                                    BY THE COURT:


                                                    _____________________________
                                                    CHRISTINE M. ARGUELLO
                                                    United States District Judge




                                               11
